Exhibit 10.1

Confidential Treatment

Requested

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC.

AND

SOUTHERN CALIFORNIA EDISON

This Demand Response Resource Purchase Agreement, together with its exhibits and
attachments (the “Agreement”) is entered into by and between Southern California
Edison Company, a California corporation (“Buyer” or “SCE”), and Alternative
Energy Resources, Inc., a Delaware corporation (“Seller”) as of October 16, 2007
(“Execution Date”). Buyer and Seller are sometimes referred to herein
individually as a “Party” and collectively as “Parties.”

Whereas, in Decision 06-11-049, issued November 17, 2006, the California Public
Utilities Commission (the “Commission”) directed SCE to procure additional
demand response resources, defined herein to include capacity and energy as
explained below (“DR Resources”) for the summer of 2007 and beyond, and to seek
Commission approval of the additional DR Resources by filing an application no
later than February 28, 2007;

Whereas, on January 29, 2007, SCE issued a bilateral solicitation for DR
Resources (“DR Bilateral Solicitation”) seeking proposals from potential bidders
to sell DR Resources to SCE;

Whereas, Seller submitted one or more offers (the “Offer”) in response to the DR
Bilateral Solicitation;

Whereas, the Parties wish to enter into an agreement (“Agreement”) for the sale
by Seller and purchase by SCE of DR Resource Capacity.

NOW, THEREFORE, in consideration of these recitals and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows.

ARTICLE 1: TRANSACTION ELEMENTS

 

  1.1 Purchase and Sale of the DR Resource Capacity

During the Term of this Agreement, Seller shall deliver and sell, and SCE shall
purchase and receive, the capacity from the DR Resource (as defined in
Section 1.4 below) subject to and in accordance with the terms and conditions of
this Agreement. Seller represents, warrants, and covenants that it will deliver
the DR Resource to SCE free and clear of all liens, security interests, claims
and encumbrances. Seller shall not sell, assign or otherwise transfer the DR
Resource, or any portion thereof, to any third party other than to SCE pursuant
to this Agreement.

 

  1.2 Term.

The “Term” of this Agreement shall commence upon Final Commission Approval (as
defined in Section 2.2 below) and shall continue in full force and effect until
December 31, 2012, unless earlier terminated in accordance with the terms and
conditions of this Agreement.

 

  1.3 Delivery Period.

The Delivery Period shall consist of the Delivery Days, Delivery Hours, and
Operating Months as set forth below.

The Delivery Days shall be defined as follows:

Monday through Friday, excluding Holidays (please list): North American Electric
Reliability Corporation (NERC) holidays

 

*** Portions of this agreement marked by *** have been omitted pursuant to a
request for confidential treatment. Omitted material for which confidential
treatment has been requested has been filed separately with the Securities and
Exchange Commission. ***



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

The Delivery Hours shall be defined as follows:

 

  a. ***

Operating Months shall be defined as follows:

 

  b. Calendar months during the Term that contain DR Capacity Nominations

 

  1.4 DR Resource

 

  (a) DR Resource Type

 

***

 

***

 

***

 

***

 

***

 

***

 

***

***

  ***   ***   ***   ***   ***   ***

***

  ***   ***   ***   ***   ***   ***

 

  (b) DR Resource Capacity Nominations and Rates

Year 2008

 

Month

   January   February   March   April   May   June

DR Capacity Nomination (kW) (the “Contract Capacity”)

   ***   ***   ***   ***   ***   ***

Capacity Credit Rate ($/kW-month)

   ***   ***   ***   ***   ***   ***

Trigger

   ***          

Energy Credit Rate ($/MWh)

   ***   ***   ***   ***   ***   ***

Month

   July   August   September   October   November   December

DR Capacity Nomination (kW) (the “Contract Capacity”)

   ***   ***   ***   ***   ***   ***

Capacity Credit Rate ($/kW-month)

   ***   ***   ***   ***   ***   ***

Trigger

   ***          

Energy Credit Rate ($/MWh)

   ***   ***   ***   ***   ***   ***

 

Year 2009

            

Month

   January   February   March   April   May   June

DR Capacity Nomination (kW) (the “Contract Capacity”)

   ***   ***   ***   ***   ***   ***

Capacity Credit Rate ($/kW-month)

   ***   ***   ***   ***   ***   ***

Trigger

   ***          

Energy Credit Rate ($/MWh)

   ***   ***   ***   ***   ***   ***

Month

   July   August   September   October   November   December

DR Capacity Nomination (kW) (the “Contract Capacity”)

   ***   ***   ***   ***   ***   ***

Capacity Credit Rate ($/kW-month)

   ***   ***   ***   ***   ***   ***

Trigger

   ***          

Energy Credit Rate ($/MWh)

   ***   ***   ***   ***   ***   ***

 

Page 2 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

Year 2010

 

Month

   January   February   March   April   May   June

DR Capacity Nomination (kW) (the “Contract Capacity”)

   ***   ***   ***   ***   ***   ***

Capacity Credit Rate ($/kW-month)

   ***   ***   ***   ***   ***   ***

Trigger

   ***          

Energy Credit Rate ($/MWh)

   ***   ***   ***   ***   ***   ***

Month

   July   August   September   October   November   December

DR Capacity Nomination (kW) (the “Contract Capacity”)

   ***   ***   ***   ***   ***   ***

Capacity Credit Rate ($/kW-month)

   ***   ***   ***   ***   ***   ***

Trigger

   ***          

Energy Credit Rate ($/MWh)

   ***   ***   ***   ***   ***   ***

 

Year 2011

            

Month

   January   February   March   April   May   June

DR Capacity Nomination (kW) (the “Contract Capacity”)

   ***   ***   ***   ***   ***   ***

Capacity Credit Rate ($/kW-month)

   ***   ***   ***   ***   ***   ***

Trigger

   ***          

Energy Credit Rate ($/MWh)

   ***   ***   ***   ***   ***   ***

Month

   July   August   September   October   November   December

DR Capacity Nomination (kW) (the “Contract Capacity”)

   ***   ***   ***   ***   ***   ***

Capacity Credit Rate ($/kW-month)

   ***   ***   ***   ***   ***   ***

Trigger

   ***          

Energy Credit Rate ($/MWh)

   ***   ***   ***   ***   ***   ***

 

Year 2012

            

Month

   January   February   March   April   May   June

DR Capacity Nomination (kW) (the “Contract Capacity”)

   ***   ***   ***   ***   ***   ***

Capacity Credit Rate ($/kW-month)

   ***   ***   ***   ***   ***   ***

Trigger

   ***          

Energy Credit Rate ($/MWh)

   ***   ***   ***   ***   ***   ***

Month

   July   August   September   October   November   December

DR Capacity Nomination (kW) (the “Contract Capacity”)

   ***   ***   ***   ***   ***   ***

Capacity Credit Rate ($/kW-month)

   ***   ***   ***   ***   ***   ***

Trigger

   ***          

Energy Credit Rate ($/MWh)

   ***   ***   ***   ***   ***   ***

 

Page 3 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

  (c) Limitations on the DR Resource:

 

  (i) ***

 

  (ii) To the extent Seller aggregates two or more service accounts of end-use
customers in SCE’s service territory, or multiple service accounts of a single
end-use Customer in SCE’s territory or a single service account of an end-use
customer (each an “aggregated group”) to form the DR Resource, Seller cannot
include in its aggregated group(s) a customer service account served under any
SCE curtailment demand response program, with the exception of Schedule OBMC.

 

  (iii) No less than fifteen (15) days before the beginning of each Operating
Month, Seller shall deliver to SCE a list of each customer service account to be
included in Seller’s aggregator group(s) so that SCE may verify that such
customer service accounts are not served under any SCE curtailment demand
response program except for Schedule OBMC. The list should include the customer
name, service address, SCE Service Account Number, and Electric Meter Number for
each customer service account to be verified. All customers on the list must
have an active CISR-S form on file with SCE (see section 5.6)

 

  (iv) Seller shall provide SCE with notice no less than five (5) days before
the beginning of each Operating Month, of adding or deleting a verified customer
service account from the aggregated group. Seller shall not be entitled to any
payments for any Capacity associated with customer service accounts that were
not submitted within the five days notice required under this paragraph or for
customer service accounts Buyer reasonably determines to be served under another
SCE curtailment demand response program except for Schedule OMBC.

 

  (v) Monthly nominations that include Community Choice Aggregation (CCA) and
Direct Access (DA) customers must be made in accordance with Section 5.3 and
subsection 5.3a.

 

  (vi) At its sole discretion, SCE may require that customer service accounts in
each aggregated group be reconfigured to be on a single billing cycle.

 

  1.5 Dispatch Notification

Notice to dispatch the DR Resources under this Agreement will be *** prior to
the time that the DR Resources are required to respond. The Buyer may give
notice to dispatch the DR Resources ***, subject to the terms of this Agreement.

 

  1.6 Exclusive Rights

During the Delivery Period, SCE shall have the exclusive rights to:

 

  (a) ***

 

  (b) ***

 

Page 4 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

ARTICLE 2: CONDITIONS PRECEDENT

 

  2.1 Conditions Precedent

Notwithstanding the Parties’ execution and delivery of this Agreement, the
Partie’s respective obligations under this Agreement shall only become effective
upon the date (“Effective Date”) that all the following conditions are
satisfied:

 

  (a) Final Commission Approval. Final Commission Approval shall have been
obtained of the Agreement. If the Final Commission Approval materially alters
the terms or conditions of the Agreement, then either Party may terminate the
Agreement upon written notice to the other Party. If the Final Commission
Approval materially alters the cost recovery mechanism requested by SCE for the
Agreement, then SCE may terminate the Agreement upon written notice to the
Seller. In the event SCE, Seller or any third party appeals a final Commission
decision related to this Agreement prior to Final Commission Approval, SCE may,
upon notice to Seller within fifteen (15) calendar days of the appeal, terminate
this Agreement (and no Termination Payment will be due or owing by either
Party), provided, neither Party shall have an obligation to appeal, petition to
modify, or request a rehearing of, any decision by the Commission, provided,
further, SCE may waive the requirement of Final CPUC Approval at any time with
the written consent of the Seller.

Provided, if all of the conditions precedent above have not been satisfied by
February 29, 2008, then this Agreement will automatically terminate, and SCE
shall return any Security Deposit submitted by Seller, if any, pursuant to
Article 4 herein.

ARTICLE 3: COMPENSATION

 

  3.1 Disbursements

Disbursement of Delivered Energy Payments and Delivered Capacity Payments.

 

  (a) If no dispatch event is called during the Operating Month, Seller shall,
on a monthly basis, submit an invoice to Buyer for services rendered under this
Agreement during the previous Operating Month no later than thirty (30) days
after the end of the Operating Month.

 

  (b) If a dispatch event was called during the Operating Month for which the
invoice is being submitted, Seller shall submit an invoice to Buyer for services
rendered under this Agreement during the previous Operating Month, and also
submit recorded kW and other performance data and calculations supporting the
Delivered Capacity Payment and Delivered Energy Payment Seller claims for such
Operating Month.

 

  (c) SCE will pay Seller all undisputed disbursements approximately thirty
(30) days after receiving the invoice but not later than sixty (60) days after
receiving the invoice.

 

  (d)

Payments to Seller will be in the form of a check, or when such calculations
result in a net charge, SCE shall bill the Seller and the net charge shall be

 

Page 5 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

 

due and payable in accordance with the terms and conditions of SCE’s invoice. If
Seller fails to pay those net charges, then Buyer may offset the net charges
against any future amounts it may owe to Seller under this Agreement.

 

  3.2 Baseline Calculation

x Same baseline calculation as approved for SCE’s Capacity Bidding Program for
Aggregators:

 

  (a) The Energy Baseline (EB) is used to calculate the DR Resource’s Recorded
Reduced Energy for each dispatch event. A valid EB will be established when at
least ten (10) similar days of interval meter data available to SCE’s billing
system for all service accounts contained in the DR Resource are collected.

 

  (b) Only the hourly average kWh usage (calculated over the pool of accounts,
on an aggregated basis, in each DR Resource) during the Delivery Hours will be
included in the EB.

 

  (c) The EB will be calculated on an hourly basis using the average of the
three (3) highest energy usage days of the immediate past ten (10) similar
delivery days, excluding holidays, of all service accounts within the Resource.

 

  (d) The EB will be determined by SCE at the end of the Operating Month
following the dispatch of the DR Resource. The EB may vary for each hour of the
dispatched DR Resource.

The Seller must be able to establish a valid EB for each DR Resource prior to
each Operating Month. Only the eligible service accounts included in the
Seller’s DR Resource will be used in the establishment of the Seller’s EB.

***

 

  3.3 Recorded Reduced Capacity Calculation

 

  (a) The Recorded Reduced Capacity equals the difference between the DR
Resource’s EB per hour and its recorded maximum kWh per hour during each hour of
DR Resource dispatch.

 

  (b) Seller shall use reasonable means of recording the kWh per hour during
each of DR Resource dispatch, which means shall be subject to the reasonable
approval of SCE.

 

Page 6 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

  3.4 Delivered Capacity Payment Calculation

The Delivered Capacity Payment shall be calculated on an aggregated basis across
all service accounts within a Resource ID for each Operating Month.

When the DR Resource is not dispatched during an Operating Month, the Seller’s
Delivered Capacity Payment shall equal the Contract Capacity times the
applicable Capacity Credit Rate, as shown in Section 1.4 of this Agreement.

When the DR Resource is dispatched at least once during an Operating Month, the
Delivered Capacity Payment shall be calculated for each hour of the DR Resource
dispatch as follows:

 

    

Percent of Contract Capacity

  

Percent of Capacity Credit

a)

   ***    ***

b)

   ***    ***

c)

   ***    ***

d)

   ***    ***

e)

   ***    ***

 

  (a) For each hour of the dispatch event, when the Recorded Reduced Capacity is
at least *** percent of the Contract Capacity then the Delivered Capacity
Payment shall equal *** percent of the Contract Capacity times the applicable
Capacity Credit Rate, as shown in Section 1.4 of this Agreement, divided by the
number of dispatch hours in the Operating Month. Any Recorded Reduced Capacity
above *** percent of the DR Capacity Nomination shall not be eligible for
compensation.

 

  (b) For each hour of the dispatch event, when the Recorded Reduced Capacity is
at least *** percent of the Contract Capacity, but less than *** percent of the
Contract Capacity, the Delivered Capacity Payment calculation shall be the
actual Recorded Reduced Capacity times the applicable Capacity Credit Rate, as
shown in Section 1.4 of this Agreement, divided by the number of dispatch hours
in the Operating Month.

 

  (c) For each hour of the dispatch event, when the Recorded Reduced Capacity is
at least *** percent of the DR Capacity Nomination, but less than *** percent of
the DR Capacity Nomination, the Delivered Capacity Payment for that hour shall
equal the actual Recorded Reduced Capacity times ***% of the applicable Capacity
Credit Rate, as shown in Section 1.4 of this Agreement, divided by the number of
dispatch hours in the Operating Month.

 

  (d) For each hour of the dispatch event, when the Recorded Reduced Capacity
equals less than *** percent of the Contract Capacity, the Delivered Capacity
Payment shall equal zero for that hour.

 

  (e) For each hour of the dispatch event, when the Recorded Reduced Capacity is
less than *** percent of the Contract Capacity, the Delivered Capacity Payment
is calculated as ***

 

Page 7 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

  3.5 Delivered Energy Payment Calculation

The Delivered Energy Payment shall be calculated on an aggregated basis across
all service accounts within a Resource ID for each Operating Month.

When the DR Resource is not dispatched during an Operating Month, the Seller’s
Delivered Energy Payment will be zero for that Operating Month.

When the DR Resource is dispatched at least once during an Operating Month, the
Recorded Reduced Energy shall be used in the calculation of the Seller’s
Delivered Energy Payment, calculated as follows for each hour of each DR
Resource dispatch:

 

  (a) Recorded Reduced Energy equals the difference between the DR Resource’s EB
and its recorded kWh usage during each hour of DR Resource dispatch.

 

  (b) All Recorded Reduced Energy up to 150 percent of the Contract Capacity for
each hour shall be eligible for a Delivered Energy Payment, determined by
multiplying the Recorded Reduced Energy by the product of the Energy Credit Rate
as recorded in Section 1.4 of this Agreement. Any Recorded Reduced Energy in
excess of 150 percent of the Contract Capacity for each hour shall not be
eligible for a Delivered Energy Payment.

 

  (c) If the Recorded Energy is less than *** percent of the Contract Capacity
for any dispatch hour, then the difference between the Recorded Reduced Energy
and the Contract Capacity for that hour is defined as Shortfall Energy.
Shortfall Energy shall be ***

 

  (d) Seller shall use reasonable means of recording the DR Resource’s kWh usage
during each hour of DR Resource dispatch, which means shall be subject to the
reasonable approval of SCE.

 

  3.6 Test Events

SCE may conduct up to two test events (“Test Events”) per calendar year during
the Term of this Agreement. Seller shall be entitled to receive a Delivered
Energy Payment and a Delivered Capacity Payment for each hour of the Test
Events, which shall be calculated in accordance with the provisions of Sections
3.4 and 3.5 above. The hours for these test events shall be dispatched in
accordance with the DR Resource Type descriptions in Article 1.4 (a). ***.

 

  3.7 Disputed Bills or Charges

Any disputed invoices and/or charges shall be resolved in accordance with the
provisions of Article 11 below.

ARTICLE 4: CREDIT REQUIREMENTS

SCE shall require Seller to establish its creditworthiness through evaluations,
deposits, or other security in the manner described below. Seller may establish
its creditworthiness through any one of the following. Upon the establishment of
such creditworthiness, SCE upon request will refund Seller’s security deposits,
if any, then being held to secure payment of liabilities to Buyer under this
Agreement.

 

Page 8 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

  4.1 Credit Evaluation

Seller with a demonstrable current credit rating of Baa2 or higher from Moody’s
or BBB or higher from Standard and Poor’s, Fitch or Duff & Phelps, is deemed to
be creditworthy unless SCE determines that a material change in the Seller’s
creditworthiness has occurred. SCE requires Seller to complete a credit
application including financial information reasonably necessary to establish
credit. The creditworthiness evaluation may be conducted by an outside credit
analysis agency, determined by SCE, with final credit approval granted by SCE.
This evaluation will be completed within 10 business days. Credit reports will
remain strictly confidential between the credit analysis agency and SCE. A
credit application processing fee, as approved by the Commission, may be charged
to offset the cost of determining the Seller’s creditworthiness.

 

  4.2 Security Deposits

Seller may submit and maintain a cost-based security deposit in lieu of
submitting to or being qualified under a creditworthiness evaluation. The amount
of the security deposit required to establish credit will ***. The initial value
of the security deposit shall be reasonably estimated by Buyer upon consultation
with Seller and will be adjusted as necessary from time to time to meet the
security requirements based on Seller’s performance under this Agreement.

 

  4.3 Forms of Security Deposits

Security deposits may be in the form of (1) cash deposits, with interest earned
at the 3-month commercial paper rate, (2) letters of credit, defined as
irrevocable and renewable issued by a major financial institution acceptable to
SCE, (3) surety bonds, defined as renewable and issued by a major insurance
company acceptable to SCE, or (4) guarantees from Seller’s parent company,
affiliate, guarantor, or subsidiary with a credit rating of Baa2 or higher from
Moody’s or BBB or higher from Standard and Poor’s, Fitch or Duff & Phelps,
unless SCE determines that a material change in the guarantor’s creditworthiness
has occurred, or, in other cases, through the credit evaluation process
described above. Security deposits must be posted with SCE prior to the Delivery
Period. Security deposits posted with SCE which are in excess *** will be
returned to Seller within approximately sixty (60) days after the expiration or
termination of this Agreement.

 

  4.4 Security Deposit Payment Timetable

Seller is obligated to post a security deposit with SCE prior to the Delivery
Period. Seller’s failure to timely post the required security deposit may result
in the termination of this Agreement.

 

Page 9 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

  4.5 Interest on Cash Deposit

SCE will pay interest on cash deposits, except as provided below, calculated on
a daily basis, and compounded at the end of each calendar month, from the date
fully paid to the date of refund by check or credit to Seller’s account. The
interest rate applicable in each calendar month shall be set forth in Rule 7;
except that when a refund is made within the first fifteen days of a calendar
month the interest rate applicable in the previous month shall be applied for
the elapsed portion of the month in which the refund is made.

 

  4.6 Ongoing Maintenance of Credit

To assure continued validity of established unsecured credit, Seller shall
promptly notify SCE of any material change in its credit rating or financial
condition. Seller shall also furnish evidence of an acceptable credit rating or
financial condition, as set forth above, to SCE upon request. In the event SCE
determines that Seller’s or Seller’s guarantor’s creditworthiness has materially
changed, as set forth above, and Seller does not rectify or provide a security
deposit commensurate with the change in creditworthiness, then SCE may terminate
this Agreement.

 

  4.7 Additional Documents

Prior to the Delivery Period, Seller shall execute and deliver all documents and
instruments (including, without limitation, security agreements and SCE
financing statements) reasonably required from time to time to implement the
provisions set forth above and to perfect any security interest granted to SCE.

ARTICLE 5: SPECIAL TERMS AND CONDITIONS

 

  5.1 Resource Adequacy Benefits

 

  (a) Seller grants, pledges, assigns, and otherwise commits to SCE the full
Capacity of each DR Resource in order for SCE to meet its Resource Adequacy
Requirement (“RAR”) and, if applicable, local RAR under any Resource Adequacy
Rulings. Seller represents, warrants, and covenants to SCE that Seller (a) has
not used, granted, pledged, assigned, or otherwise committed; and (b) will not
use, grant, pledge, assign, or otherwise commit any Capacity of any DR Resource
to meet the RAR or local RAR of, or confer Resource Adequacy Benefits upon, any
entity other than SCE during the Term. The Parties shall take all actions
(including amending this Agreement and complying with all current and future
tariff provisions and decisions of the Commission and/or any other governmental
authority that address Resource Adequacy performance obligations and penalties)
and execute all documents or instruments necessary to effect the use of the
Resource Adequacy Benefits of each DR Resource for SCE’s sole benefit throughout
the Term.

 

  (b) If the DR Resources will not be available to provide the Contract Capacity
in the full amount for any RAR or Local RAR showing for the Delivery Period,
Seller shall, no later than the earlier of (a) twenty (20) Business Days after
the loss of any Contract Capacity, or (b) fifteen (15) Business Days before the
relevant deadline for such RAR or local RAR showing, notify Buyer of the
Capacity of each DR Resource which can be included in such showing.

 

  (c) At any time after the Effective Date, if SCE enters into any demand
response resource purchase agreement or similar agreement that provides a seller
with more favorable terms and conditions than the terms and conditions of this
section, then Seller shall have the right to avail itself of such terms and
conditions as if the same were written into this section.

 

Page 10 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

  5.2 ***

Seller grants, pledges, assigns, and otherwise commits to SCE *** if any, of ***
in order for SCE to meet its ***. Seller represents, warrants, and covenants to
SCE that Seller (a) has not used, granted, pledged, assigned, or otherwise
committed, and (b) will not use, grant, pledge, assign, or otherwise commit any
***, any entity other than SCE during the Term. The Parties shall take all
actions (including amending this Agreement and complying with all current and
future provisions and decisions of the Commission and/or any other governmental
authority that address and penalties) and execute all documents or instruments
necessary to effect the use of the *** for SCE’s sole benefit throughout the
Term. ***

 

  5.3 Ensure Necessary Arrangements with Scheduling Coordinators for CCA and DA
Customers

Seller shall be solely responsible for having the appropriate contractual or
other arrangements with the Scheduling Coordinator (SC) for the electric service
provider of each CCA and DA customer with service accounts that are included in
a Seller’s group, and for complying with the Scheduling Coordinator to
Scheduling Coordinator (SC-to-SC) Protocol noted below, to ensure that SCE’s SC
receives a delivery in the congestion zone in which the Seller’s DA or CCA
customer service account(s) is located.

***

***

 

  (a) ***

 

  (b) ***

 

  (c) ***

 

  (d) ***

***

 

Page 11 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

  5.4 Secure Customer Participation in Measurement and Evaluation Activities

Seller agrees, and shall cause each customer service account of Seller’s
aggregated group(s) to agree, to (i) allow SCE, the Commission, and/or the
California Energy Commission (“CEC”), and the authorized representatives of any
of them, reasonable access to Seller’s and customer’s facilities to conduct
measurement and evaluation activities related to this Agreement; and
(ii) participate in and complete all evaluation surveys received from SCE, the
Commission and/or the CEC related to this Agreement. Seller’s failure to secure
these agreements may result in the termination of this Agreement.

 

  5.5 SCE Not Liable for Aggregator Service

SCE has no obligations to a customer with one or more service accounts
participating in a Seller’s aggregated group(s). Such customer must look to
Seller to carry out the responsibilities associated with Seller’s service.

 

  5.6 Customer-Specific Usage or Meter Data

SCE will provide customer-specific usage or meter data to Seller, provided SCE
has received written authorization from the customer to release such information
to Seller in the form of an executed “Authorization to Receive Customer
Information or Act on a Customer’s Behalf” form (CISR-S), available at
www.sce.com.

 

  5.7 Customer Inquiries

Customer inquiries concerning Seller’s services shall be directed to Seller.

ARTICLE 6: CONTACT INFORMATION

 

          SELLER         BUYER           Phone/Fax         Phone/Fax

Dispatch Notification:

   ***       ***   

Day Ahead Trading:

   ***       ***   

Real Time Trading:

   ***       ***   

Day Ahead Scheduling:

   ***       ***   

Real Time Scheduling:

   ***       ***   

Settlements:

   ***       ***   

Customer Inquiries:

   ***       ***   

ARTICLE 7: REPRESENTATIONS AND WARRANTIES

 

  7.1 Representations and Warranties of Both Parties

As of the Execution Date and the Effective Date, each Party represents and
warrants to the other Party that:

 

  (a) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation;

 

  (b)

The execution, delivery and performance of this Agreement are within its power,
have been duly authorized by all necessary action (other than Final

 

Page 12 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

 

Commission Approval) and do not violate any of the terms and conditions in its
governing documents, any contracts to which it is a party or any laws applicable
to it;

 

  (c) This Agreement constitutes its legally valid and binding obligation
enforceable against it in accordance with its terms;

 

  (d) It is not bankrupt and there are not proceedings pending or being
contemplated by it or, to its knowledge, threatened against it which would
result in it being or become bankrupt;

 

  (e) There is not pending or, to its knowledge, threatened against it or in
Seller’s case, guarantor, if applicable, any legal proceedings that could
materially adversely affect its ability to perform its obligations under this
Agreement;

 

  (f) It is acting for its own account, has made its own independent decision to
enter into this Agreement and as to whether this Agreement is appropriate or
proper for it based upon its own judgment, is not relying upon the advice or
recommendations of the other Party in so doing, and is capable of assessing the
merits of and understanding, and understand and accepts, the terms, conditions,
and risks of this Agreement; and

 

  (g) It has entered into this Agreement in connection with the conduct of its
business and it has the capacity or ability to make or take delivery of all DR
Resources under this Agreement.

ARTICLE 8: NOTICES

Unless otherwise provided in this Agreement, any notice or request (“Notice”)
shall be in writing to the address provided below and delivered by hand
delivery, United States mail, overnight courier service or facsimile. Notice by
facsimile or hand delivery shall be effective at the close of business on the
day received, if the entire document was received during business hours on a
Business Day, and otherwise shall be effective at the close of business on the
next Business Day after it was sent or personally delivered. Notice by overnight
courier service shall be effective on the next Business Day after it was sent.
Notice by United States mail shall be effective on the third Business Day after
it was sent. A Party may change its address by providing Notice of same to the
other Party in accordance with this Article 8.

 

If to SCE:    Southern California Edison Company    ***    ***    ***    ***
If to Seller:    ***    ***    ***    ***    ***

ARTICLE 9: SELLER’S FAILURE TO DELIVER CONTRACT CAPACITY

Seller shall indemnify Buyer for any monetary penalties or fines assessed
against Buyer by the Commission or the California Independent System Operator
(“CAISO”) resulting from and to the extent caused by:

 

  (a) Seller’s failure to provide Buyer with any portion of the Contract
Capacity pursuant to the terms and conditions of this Agreement, including,
without limitation, meeting the time requirements for dispatching the DR
Resource;

 

Page 13 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

  (b) Seller’s failure to provide notice of the non-availability of any portion
of the Contract Capacity as required under Section 5.1 hereof; or

 

  (c) any other failure by Seller to perform its obligations under this
Agreement. With respect to the foregoing, the Parties shall use commercially
reasonable efforts to minimize such penalties and fines, provided that in no
event shall Buyer be required to utilize or change its utilization of its owned
or controlled assets or market positions to minimize these penalties and fines.
If Seller fails to pay such penalties or fines, or fails to reimburse Buyer for
such penalties and fines, then Buyer may offset the cost of those penalties and
fines against any future amounts it may owe to Seller under this Agreement.

ARTICLE 10: TERMINATION

A Party may terminate this Agreement in the event of a material breach by the
other Party of any of the material terms or conditions of this Agreement,
provided such breach is not remedied within sixty (60) days of receipt of the
non-breaching Party’s Notice to the breaching Party of such breach or otherwise
cured pursuant to the dispute resolution provisions set forth below.

 

Page 14 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

ARTICLE 11: DISPUTE RESOLUTION

 

  11.1 Dispute Resolution

Any and all disputes, claims or controversies arising out of, relating to,
concerning or pertaining to the terms of this Agreement, or to either Party’s
performance or failure of performance under this Agreement (“Dispute”), which
Dispute the Parties have been unable to resolve by informal methods after
undertaking a good faith effort to do so, shall first be submitted to an
informal dispute resolution under the procedure described in Section 11.2 below;
if the matter is not resolved through such procedures, then to a nonbinding
mediation under the procedure described in Section 11.3 below; and then, if the
Dispute is not resolved through the informal resolution and nonbinding mediation
procedures, it shall be referred for final and binding arbitration under the
procedures described in Section 11.4.

 

  11.2 Informal Resolution

Any unresolved Disputes shall initially be referred to a Vice President of SCE,
or designee, and an officer of Seller, or designee, for resolution.

 

  11.3 Mediation

If the Dispute is not resolved under the procedure provided for in Section 11.2,
above, within one (1) month of its submission to SCE’s Vice President and
Seller’s officer, then the Dispute shall be submitted to JAMS, its successor, or
any other mutually agreeable neutral (the “Mediator”) for non-binding mediation.
Either Party may initiate the mediation by providing to the other Party a
written request for mediation that sets forth the subject of the Dispute and the
relief requested. The Parties will cooperate with one another in promptly
selecting the Mediator from the JAMS’ panel of neutrals, or in selecting a
mutually acceptable non-JAMS Mediator, and in scheduling the time and place of
the mediation. Unless otherwise agreed to by the Parties, however, the mediation
shall not be scheduled for a date that is greater than one hundred twenty
(120) days from the date of the initial written demand for mediation. Moreover,
if the Parties cannot agree on the place of mediation, it shall alternate
between the Parties’ headquarters, starting at the headquarters of the Party
that did not request mediation. The Parties covenant that they will participate
in the mediation in good faith, and that they will share equally in its costs
(other than each Party’s individual attorneys’ fees and costs related to the
Party’s participation in the mediation, which fees and costs shall be borne by
such Party). All offers, promises, conduct and statements, whether oral or
written, made in connection with or during the mediation by either of the
Parties, their Representatives, and by the Mediator and any of the Mediator’s
agents, representatives and employees, are confidential, privileged and
inadmissible for any purpose, including impeachment, in any arbitration or other
proceeding between the Parties, provided, evidence that is otherwise admissible
or discoverable shall not be rendered inadmissible or non-discoverable as a
result of its use in the mediation.

 

  11.4 Arbitration

Either Party may initiate binding arbitration with respect to the Dispute first
submitted to mediation by making a written demand for binding arbitration before
a single, neutral arbitrator (the “Arbitrator”) at any time following the
unsuccessful conclusion of the mediation provided for in Section 11.3. The
Parties will cooperate with one another in promptly selecting the Arbitrator and
in scheduling the arbitration to commence no later than one hundred eighty
(180) days from the date of the initial written demand for binding arbitration.
If, notwithstanding their good faith efforts, the Parties are unable to agree
upon a mutually acceptable Arbitrator, the Arbitrator shall be appointed as
provided for in California Code of Civil Procedure Section 1281.6, provided,
unless the Parties otherwise agree in writing, the person who acted as Mediator
shall be precluded from serving as Arbitrator. Upon a Party’s written demand for
binding arbitration, such Dispute, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by binding
arbitration before the Arbitrator, in accordance with the laws of the State of
California, without regards to principles of conflicts of laws. Except as
provided for herein, the arbitration shall be conducted by the Arbitrator in
accordance with the rules and procedures for arbitration of complex business
disputes for the organization with which the Arbitrator is associated; absent
the existence of such rules and procedures, the arbitration shall be conducted
in accordance with the California Arbitration Act, California Code of Civil
Procedure Section 1280 et seq. However, notwithstanding the rules and procedures
that would otherwise apply to the arbitration, and unless the

 

Page 15 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

Parties agree to a different arrangement, the place of the arbitration shall be
in Los Angeles County, California, each side in the arbitration shall be
entitled to take up to three depositions, and all direct testimony in the
arbitration shall be submitted in the form of affidavits or declarations under
penalty of perjury. Each Party shall cooperate in making available for
cross-examination at the arbitration hearing its witnesses whose direct
testimony has been so submitted. Judgment on the award may be entered in any
court having jurisdiction. The Arbitrator shall, in any award, allocate all of
the costs of the binding arbitration (other than each Party’s individual
attorneys’ fees and costs related to the Party’s participation in the
arbitration, which fees and costs shall be borne by such Party), including the
fees of the Arbitrator, against the Party who did not prevail. Until such award
is made, however, the Parties shall share equally in paying the costs of the
arbitration.

 

  11.5 Waiver of July Trial

The Parties waive any right to trial by jury in any litigation arising under
this Agreement.

ARTICLE 12 : INDEMNIFICATION

 

  12.1 Seller Acts and Omissions

Seller shall, at its own cost, defend, indemnify and hold harmless SCE and its
officers, directors, employees, agents, representatives, assigns, and successors
in interest from and against any and all liability, damages, losses, claims,
demands, actions, causes of action, costs, including reasonable attorneys’ fees
(which shall include allocable costs of in-house counsel) and expense of any of
them, resulting from the death or bodily injury to any person or damage to any
property, arising out of any negligent act or omission of Seller, its employees,
officers and agents, or any of them. Seller’s indemnification obligation
hereunder shall be contingent on Buyer giving Seller written notice of any such
claim. Buyer will provide full cooperation in any defence or settlement of such
claim (at Seller’s cost).

 

  12.2 Breach of Representations, Warranties, and Covenants

Each Party shall, at its own cost, defend, indemnify and hold harmless the other
Party and its officers, directors, employees, agents, representatives, assigns,
and successors in interest from any and all liability, damage, losses, claims,
demands, actions, causes of action, costs and expense arising out of or in
connection with any breach by the first Party of its representations,
warranties, and covenants in this Agreement.

 

  12.3 Survival

All indemnity rights shall survive the termination of this Agreement for a
period of four (4) years.

ARTICLE 13: Limitation of Remedies, Liability, and Damages

There is no warranty of merchantability or fitness for a particular purpose with
respect to any product or DR Resource, and any and all implied warranties are
disclaimed. The Parties confirm that the express remedies and measure of damages
provided in this Agreement satisfy the essential purposes hereof. Unless
expressly provided otherwise in this Agreement, for breach of any provision for
which an express remedy or measure of damages is provided, such express remedy
or measure of damages shall be the sole and exclusive provision and all other
remedies or damages at law or in equity (other than injunctive relief as
provided in this Agreement) are waived. If no remedy or measure of damages is
expressly provided herein, the obligor’s liability shall be limited to direct
actual damages only, such direct actual damages to be the sole and exclusive
remedy and all other remedies or damages at law or in equity (other than in
injunctive relief as provided in this agreement) are waived. Notwithstanding
anything to the contrary in this Agreement, neither Party shall be liable to the
other Party for any indirect, special, exemplary, incidental, punitive, lost
profits, business interruption or consequential damages whatsoever under any
theory, including by statute, contract, tort (including negligence) or strict
liability, under any indemnity provision set forth in this Agreement or
otherwise, resulting from a Party’s performance or nonperformance of its
obligations under or termination of this Agreement. The Parties intend that the
limitations herein imposed on remedies and the measure of damages be without
regard to the cause or causes related thereto, including the negligence of any
Party, whether such negligence be sole, joint or

 

Page 16 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

concurrent, or active or passive. To the extent any damages required to be paid
hereunder are liquidated, the Parties acknowledge that the damages are difficult
or impossible to determine or otherwise obtaining an adequate remedy is
inconvenient and the damages calculated hereunder constitute a reasonable
approximation of the harm or loss. Nothing in this section prevents or is
intended to prevent a party from seeking specific performance unless performance
is otherwise excused herein.

ARTICLE 14: CONFIDENTIALITY

The terms and conditions of this Agreement shall be Confidential Information of
SCE and Seller, and shall not be disclosed to a third party without the prior
written consent of the other Party.

Notwithstanding the foregoing, the Parties agree that SCE or Seller may disclose
the transfer of the Contract Capacity under this Agreement or the Agreement
itself to any governmental body, the Commission, or the CAISO as required by any
law or regulation, or in order to support its RAR, local RAR and/or RPS
showings; provided that the disclosing Party shall, to the extent reasonable,
use reasonable efforts to seek a protective order, file under seal, or take
other actions to limit the ability of any such applicable governmental body,
Commission or CAISO to further disclose such information.

ARTICLE 15: FORCE MAJEURE

A Party shall not be in default in the performance of its obligations under this
Agreement when and to the extent that the failure or delay of its performance is
due to an event of Force Majeure.

 

  15.1 Definition

Force Majeure means any event or circumstance to the extent beyond the control
of, and not the result of the negligence of, or caused by, the Party seeking to
have its performance obligation excused thereby, which by the exercise of due
diligence such Party could not reasonably have been expected to avoid and which
by exercise of due diligence it has been unable to overcome. Force Majeure shall
not include (i) a failure of performance of any other entity, except to the
extent that such failure was caused by an event that would otherwise qualify as
a Force Majeure event, or (ii) breakage or malfunction of equipment (except to
the extent that such failure was caused by an event that would otherwise qualify
as a Force Majeure).

 

  15.2 Limitations

If, because of a Force Majeure, either Party is unable to perform its
obligations under this Agreement, such Party shall be excused from whatever
performance is affected by the Force Majeure only to the extent so affected,
provided:

 

  (a) the claiming Party, no more than five (5) calendar days after the initial
occurrence of the claimed Force Majeure, gives the other Party notice describing
the particulars of the occurrence;

 

  (b) the claiming Party, within five (5) business days of providing notice of
occurrence of the Force Majeure, provides evidence reasonably sufficient to
establish that the occurrence constitutes a Force Majeure as defined in this
Agreement;

 

  (c) the suspension of performance is of no greater scope and of no longer
duration than is required by the Force Majeure; and

 

  (d) as soon as Claiming Party is able to resume performance of its obligations
under this Agreement, it shall do so and shall promptly give the other Party
Notice of this resumption.

 

Page 17 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

ARTICLE 16: MISCELLANEOUS

 

  16.1 General

This Agreement shall be considered for all purposes as prepared through the
joint efforts of the Parties and shall not be construed against one Party or the
other as a result of the preparation, substitution, submission or other event of
negotiation, drafting or execution hereof. The term “including” when used in
this Agreement shall be by way of example only and shall not be considered in
any way to be in limitation. All references to time shall be in PPT unless
stated otherwise. The headings used herein are for convenience and reference
purposes only. This Agreement shall be binding on each Party’s successors and
permitted assigns. Each Party further agrees that it will not assert, or defend
itself, on the basis that any applicable tariff is inconsistent with this
Agreement.

 

  16.2 Governing Law

This Agreement shall be construed under the laws of the State of California
without giving effect to choice of law provisions that might apply the laws of a
different jurisdiction.

 

  16.3 Amendment

This Agreement can only be amended by a writing signed by both Parties.

 

  16.4 Assignment

Neither Party shall assign this Agreement or its rights hereunder without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld.

 

  16.5 Successors and Assigns

This Agreement shall be binding upon, and inure to the benefit of, the Parties
and their respective successors and assigns. Rights and obligations under this
Agreement shall not be assignable by either Party without the prior written
consent of the other Party. This Agreement is not intended to confer any rights
or remedies upon any other persons other than the Parties.

 

  16.6 Waiver

None of the provisions of this Agreement shall be considered waived by either
Party unless the Party against whom such waiver is claimed gives the waiver in
writing. The failure of either Party to insist in any one instance upon strict
performance of any the provisions of this Agreement or to take advantage of any
of its rights hereunder shall not be construed as a waiver of any such
provisions or the relinquishments of such rights for the future, but the same
shall continue and remain in full force and effect. Waiver by either Party of
any default of the other Party shall not be deemed a waiver of any other
default.

 

  16.7 Obligations Surviving Termination

Except as may be provided or limited by this Agreement, the obligations which by
their nature are intended to survive termination of this Agreement, including
representations, warranties, covenants and rights and obligations with respect
to indemnification, payment, and settlement, confidentiality, shall so survive.

 

  16.8 No Agency

Except as otherwise provided explicitly herein, in performing their respective
obligations under this Agreement, neither Party is acting, or is authorized to
act, as the other Party’s agent.

 

  16.9 No Third Party Beneficiaries

This Agreement shall not impart any rights enforceable by any third party (other
than a permitted successor or assignee bound by this Agreement).

 

  16.10 Entire Agreement

This Agreement, when fully executed, constitutes the entire agreement by and
between the Parties as to the subject matter hereof, and supersedes all prior
understandings, agreements or representations by or between the Parties, written
or oral to the extent they have related in any way to the subject matter hereof.
Each Party represents that, in entering into this Agreement, it has not relied
upon any promise, inducement, representation, warranty, agreement or other
statement not set forth in this Agreement.

 

Page 18 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

  16.11 Severability

If any term, section, provision or other part of this Agreement, or the
application of any term, section, provision or other part of this Agreement, is
held to be invalid, illegal or void by a court or regulatory agency of proper
jurisdiction, all other terms, sections, provisions or other parts of this
Agreement shall not be affected thereby but shall remain in force and effect
unless a court or regulatory agency holds that the provisions are not separable
from all other provisions of this Agreement.

 

  16.12 Multiple Originals

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original. Any signature page of this Agreement may be detached from
any counterpart of this Agreement without impairing the legal effect of any of
the signatures thereon, and may be attached to another counterpart of this
Agreement identical in form hereto by having attached to it one or more
signature pages.

 

  16.13 Audit Rights

SCE and the Commission shall each have the right, at its sole expense and during
normal working hours, to audit the documents, records or data of Seller to the
extent reasonably necessary to verify the accuracy of any statement, claim,
charge or calculation made pursuant to this Agreement. Seller shall promptly
comply with any reasonable request by SCE under this Section and provide copies
of documents, records or data to SCE. The rights and obligations under this
Section shall survive the termination of this Agreement for a period of two
(2) years.

 

  16.14 Performance under this Agreement

Each Party and its representatives shall maintain records and supporting
documentation relating to this Agreement, and the performance of the Parties
hereunder in accordance with, and for the applicable time periods required by,
all applicable laws, but in no event less than seven (7) years after final
payment is made under this Agreement.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Execution Date.

 

ALTERNATIVE ENERGY RESOURCES, INC.     SOUTHERN CALIFORNIA EDISON COMPANY By:  

/s/ Frank Magnotti

    By:  

/s/ Lynda L. Ziegler

Name:  

Frank Magnotti

    Name:  

Lynda L. Ziegler

  print       print Title:  

President and EOO, AER

    Title:  

Senior V.P. Customer Service

Date:  

10/10/2007

    Date:  

October 16, 2007

 

Page 19 of 20



--------------------------------------------------------------------------------

DEMAND RESPONSE RESOURCE PURCHASE AGREEMENT

BETWEEN

ALTERNATIVE ENERGY RESOURCES, INC. AND SOUTHERN CALIFORNIA EDISON

 

Exhibit A

 

Calendar Year

  

Security Requirement (not to exceed)

2008    *** 2009    *** 2010    *** 2011    *** 2012    *** ***   

 

Page 20 of 20